Gillett, J.
By the indictment in this case it was sought to charge appellant with the offense of knowingly presenting a false or fraudulent claim to a township trustee. The claim alleged to have been presented was on account of service rendered in the publication of the financial report of said officer. Appellee’s motion to quash was sustained, and the State appeals. The indictment is framed in substantially the same manner as in State v. Metsker (1908), ante, 555. On the authority of that case, we hold that a public offense was not stated.
The appeal is not sustained.